DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 September 2021 has been entered.
 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 15, 17-20 and 47 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hiller (US 20090042253).
With respect to claims 14 and 47, Hiller discloses a method for harvesting recombinant protein products from a perfusion culture vessel.  Cell culture fluid from the perfusion culture vessel is subjected to a cell retention device, wherein the cell retention device is configured as a filter, such as a hollow-fiber filter.  This is disclosed in at least paragraphs [0020] and [0055].  Paragraph [0057] teaches that the filtrate may contain the protein product (“a method that allows for both low and high molecular weight substances to pass to the permeate, e.g., the method utilizing a microfiltration device, the permeate may contain product, e.g., a polypeptide product (possibly in low concentration) that can be captured for purification. In such embodiments, the permeate is not discarded but is instead retained and the polypeptide product therefrom is purified, or at least partially purified”), which is collected in a permeate (i.e. filtrate) collection bottle.  At least paragraphs [0050]-[0053] state that the protein product is a recombination protein product.  Accumulated cells in the retentate are then recirculated back with the filter cell culture fluid to the perfusion culture vessel to increase cell 
Paragraph [0055] further teaches that Hiller uses microfiltration cell retention devices characterized by an average pore of about 0.1 to 10 microns.  Accordingly, it is understood that Hiller contemplates average pore sizes within the ranges of 5-8 microns, 5-15 microns, 5.2-12 microns, 5.5-8 microns, and 5.2-7.7 microns, as well as average pore sizes of 5 microns, 6 microns, 7 microns, 8 microns and 9 microns.  By stating that the average pore size should be between 0.1 and 10 microns, Hiller anticipates all values between 0.1 and 10 microns.  In the alternative, it would have been obvious to select any one value or range of values between about 0.1 and 10 microns through routine experimentation, especially given that Hiller recognizes pore size as a result effective variable that directly affects the size of the target cell to be captured.  See at least paragraphs [0056] and [0058] (“The pore size of the filter determines which substances will pass through to the permeate and which substances will be retained”).  

	With respect to claim 15, Hiller discloses the method as described above.  Hiller additionally shows in at least Fig. 1 that the cell retention device is external to the perfusion cell culture vessel.

	With respect to claims 17 and 18, Hiller discloses the method as described above.  As stated above, paragraph [0055] of Hiller teaches that that the hollow-fiber filter has an average pore size of up to 10 microns, which functions to retain viable cells 

	With respect to claims 19 and 20, Hiller teaches the method as described above.  Hiller additionally states in at least paragraph [0058] that pore size is a well-known result effective variable to be optimized through routine experimentation (“The pore size of the filter determines which substances will pass through to the permeate and which substances will be retained… One skilled in art will also recognize that the pore size of the filter can be varied depending on the size of the final polypeptide product”).  Hiller recognizes that the filter pore size should be based on the size of the object which needs to be trapped by the filter.  Accordingly, it would have been obvious to consider pore sizes that are about the size of the cells or pore sizes that are just slightly greater than the size of the cells (which is the same as “about the size of the cells”).  Those of ordinary skill would recognize that an average pore size greater than the size of the cells by 5 microns or less would still trap a majority of target cells while also avoiding problems associated with clogging, as increased pore size is known to reduce clogging.  Mere changes in shape or size (here, average pore diameter) that produce a predictable result are considered to be prima facie obvious.  See MPEP 2144.04 and 2144.05.  In this case, it would have been obvious to consider pore sizes that are slightly (“by 5 microns or less”) greater or smaller than the target cell to be retained by the filter.


Response to Arguments
Applicant's arguments filed 02 September 2021 have been fully considered but they are not persuasive.
	Applicant argues that Hiller incorporates the Woodside reference, and that Woodside teaches away from the claimed pore sizes.  Woodside states that “there is no clear advantage to these larger pore filters” when comparing 2, 5 and 10 micron pores with smaller pores at 0.2 and 0.65 microns for one specific application.  This is not a “teaching away”, but rather Woodside establishes that the larger and smaller pores are relatively equal (“there is no clear advantage”).  In other applications for other purposes, the larger pores may provide better (or worse) results – it all depends on how the filter is being used at the time.  Woodside does not say that “larger” pore sizes are never useful and always inferior.
	Furthermore, Hiller presents Woodside in paragraph [0055] as a general summary of the state of the art regarding cell retention devices, but does not necessarily affirm each and every one of Woodside’s conclusions, including those regarding pore size.  Rather, Hiller appears to be mostly interested in Woodside for showing how filters may be incorporated into a recirculation loop or internally within the bioreactor itself.
	It is also well within the ability of one of ordinary skill to select a particular sub-range from a larger range identified in the prior art.  The range of 0.2-10 microns disclosed by Hiller is already narrow, especially when considering that the mammalian cells to be trapped by the filter may be up to about 100 microns in diameter.  It would 
	Lastly, Applicant asserts that the claimed pore sizes produce unexpected results.  However, many of Applicant’s statements are limited specifically to embodiments in which the average pore size is 5 or 7.7 microns, whereas the claims are drawn to a range of values.   The objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.  See MPEP 716.02(d).  Furthermore, there must be a comparison between the claimed invention and the closest prior art (here, Hiller) in order to rebut a prima facie case of obviousness.  See MPEP 716.02(e).  Hiller identifies the entire range of 0.2-10 microns, and the data provided does not show any unexpected difference in operation between a filter having an average pore size of 5.0, 7.7 or 5.0-7.7 microns (which is Applicant’s invention) and a filter having an average pore size selected from other values within Hiller’s range of 0.2-10 microns (e.g. 4, 6 or 8 microns).  The data claims that excellent results are obtained using pore size of 5.0, 7.7 or 5.0-7.7 microns, but there is no comparison to results obtained using similar prior art pore sizes.

Conclusion
This is a non-final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799